         Case 1:16-cr-10137-LTS Document 431 Filed 03/27/20 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
            v.                             ) Case No. 16-cr-10137-LTS
                                           )
KENNETH BRISSETTE and                      )
TIMOTHY SULLIVAN                           )
__________________________________________)

 TIMOTHY P. SULLIVAN’S OPPOSITION TO THE GOVERNMENT’S MOTION TO
    VACATE THE COURT’S FINDINGS OF PROSECUTORIAL MISCONDUCT

       Timothy P. Sullivan opposes the Government’s Motion To Vacate Findings Of

Misconduct In Its Order Granting Defendant’s Motion for New Trial because it is a futile effort

to put the genie back in the bottle. The Government’s Motion addresses a portion of the Court’s

order that is academic only because the condition making the Rule 33 ruling operative can never

be realized now that the Government properly decided not to appeal the judgment of acquittal.

The Government’s motion itself concedes as much, preceding its Argument by stating “Finally,

given the government’s decision not to appeal the judgments of acquittal, the Court’s findings

are now immaterial to the disposition of the case.” Document 430, p. 2.

       Despite the immateriality, the Government would have the Court vacate the portion of the

order granting the Rule 33 motions because it is said to be factually and legal unsupportable

(Document 430, p. 2.), a position which Mr. Sullivan vigorously disputes. The Court’s

comprehensive and thoughtful 90-page Order contained an unassailable review of the testimony

at trial—with record citations to every point— revealing that the government failed to prove

three separate elements of the crime. The Order carefully detailed the shifting sands of the

Government’s prosecution theory and the numerous misrepresentations made by the prosecutor

in her closing argument. The findings of prosecutorial misconduct inform the public about the
                                                1
          Case 1:16-cr-10137-LTS Document 431 Filed 03/27/20 Page 2 of 7



basis for the Court’s decision and shine necessary sunlight on the improper tactics used by the

government in its closing and throughout the prosecution of the case.

        Because the Government cannot credibly contest the factual findings made by the Court,

it intimates that the Court was biased against it by making such statements as “That the Court

does not approve of a prosecution or agree with the verdict does not provide a basis to level

charges of misconduct where none occurred.” Doc # 430 at 11. The Government’s motivation,

methods, and tactics are not beyond the oversight of the Court. What the Government refuses to

acknowledge is that the verdict was set aside not because the Court “disagreed” with the verdict

but because no crime was committed. From the outset, the government labeled Messrs. Sullivan

and Brissette as extortionists even though they received nothing and made no threats in their

dealings with the Boston Calling concert promoters.1 As the Court found in its well-reasoned

Order, they are factually and legally innocent of any wrongdoing. The Order accomplished

justice in a case that never should have been brought in the first place.2

        Although now acquitted, Messrs. Sullivan and Brissette were burdened for years with the

ever-present fear of being sent to prison, being separated from family, and the loss of their jobs

and reputations while facing ever increasing legal fees that inevitably came in a case that was

“hard fought, zealously defended and carefully overseen the Court.” Document 430, p. 1. The

findings the Government wishes away are important in any effort to restore their careers and

address their long-suffered injustice. It matters, for instance, that neither Mr. Sullivan nor Mr.

Brissette explicitly or implicitly threatened to pull permits previously issued to Boston Calling


1
  The government indicted Mr. Sullivan based on his attendance at one meeting, alleging that he and Mr.
Brissette “insisted” that Crash Line hire union workers and implying that they threatened Crash Line's
permits. Document 177 at 5. The indictment did not quote anything that Mr. Sullivan or Mr. Brissette
allegedly said to convey or imply a threat because it never happened.
2
  “Although the government technically loses its case, it has really won if justice has been done.” Robert
Jackson, “The Federal Prosecutor,” 24 Journal of American Judicature Society 18 (1940).
                                                     2
          Case 1:16-cr-10137-LTS Document 431 Filed 03/27/20 Page 3 of 7



labor. It matters, from a reputational standpoint, that this case involved no allegations or

evidence of actual violence, threats of violence, or menacing behavior by either defendant. And

it matters from an employment related perspective that Messrs. Sullivan and Brissette were

indicted for actions solely as city officials and that city officials acting as proprietors of City Hall

Plaza have leeway to require the use of union labor. Mr. Sullivan can no more wish the genie

back in the bottle than the Government. “The moving finger writes and having writ moves on.”3

By leaving its finding of misconduct intact, the Court will allow the parties to also move on, and,

equally importantly, allow the public to know the truth.

        The Government’s Motion to Vacate the Findings, on the other hand, perpetuates the

harm its misguided prosecution has caused Messrs. Brissette and Sullivan. Despite all the

improprieties chronicled in the Order on Post-Trial Motions and the contemporaneously issued

“Order on Motion for Sanctions” (Document 415), the Government’s Motion baldly states the

belief that they were properly convicted. Document 430, p. 2. Although it then notes that the

Government has elected not to appeal the judgment of acquittal, id., the Argument that follows

appears to have been written in anticipation of an appeal not taken. It opens with a statement of

the standard typical of appellate briefs. Document 430, pp. 2 -3. It then lapses into a discussion

about reversible error, asserting falsely that with respect to all but one, the improprieties cited by

the Court were not noted by either defense counsel or the Court during or after the closings.4

The truth is that counsel did timely object to the first two improper sets of statements raised in

the Government’s Motion, i.e., the State Ethics Law addressed in its Argument IA and Labor

Law addressed in Argument IB. Document 408 at 98-99 and 102. While Government now

3
 Edward FitzGerald, Rubáiyát of Omar Khayyám: A Critical Edition, University of Virginia Press, 1997.
4
 If nothing else, the Government’s use of italics in the sentence “Nothing in the record supports the
conclusion of misconduct.” (Document 430, p. 3) indicates someone listened to Mr. Cintolo as he arose
following the prosecutor’s opening salvo.
                                                   3
         Case 1:16-cr-10137-LTS Document 431 Filed 03/27/20 Page 4 of 7



seeks to discount those objections because they were made at sidebar, the truth is that this Court

cited to those very objections on the second page of its prosecutorial misconduct discussion, in

the passage headed “Legal Standards.” Document 414 at 75.

       In that passage, the Court quoted language from United States v. French, 904 Fd.3d 111,

124 (1st Cir. 2018). It did so in connection with the discussion of Legal Standards which ends

with the oft quoted words from Berger v. United States, 295 U.S. 78, 88 (1935). They are worth

repeating to the office of the United States Attorney for this District:

               The United States Attorney is the representative not of an ordinary
               party to a controversy, but of a sovereignty whose obligation to
               govern impartially is as compelling as its obligation to govern at
               all, and whose interest, therefore, in a criminal prosecution is not
               that it shall win a case, but that justice shall be done. As such, he is
               in a peculiar and very definite sense the servant of the law, the
               two-fold aim of which is that guilt shall not escape or innocence
               suffer. He may prosecute with earnestness and vigor -- indeed, he
               should do so. But, while he may strike hard blows, he is not at
               liberty to strike foul ones. It is as much his duty to refrain from
               improper methods calculated to produce a wrongful conviction as
               it is to use every legitimate means to bring about a just one.

The Motion to Vacate cites to the same page of French but concludes its discussion of standards

with a citation to United States v. Belanger, 890 F. 3d 13, 34 (1st Cir. 2018). Both cases involved

appeals by defendants seeking to vacate their convictions, not appeals by prosecutors from the

allowance of Rule 29 or Rule 33 motions. The relevant paragraph in French reads:

               Finally, Russell argues that several statements the prosecutor made
               during closing argument amounted to misconduct necessitating a
               new trial. We are unconvinced. Russell concedes that he did not
               object contemporaneously to the statements and that review is thus
               for plain error only. When faced with a claim that a prosecutor's
               comments during a closing statement were improper, we vacate a
               conviction only if the remarks “so poisoned the well that the trial's
               outcome was likely affected.” United States v. Kasenge, 660 F.3d
               537, 542 (1st Cir.2011) (quoting United States v. Henderson, 320
               F.3d 92, 107 (1st Cir.2003)). In assessing this question, we
               consider the severity of the conduct and whether it was deliberate,
                                                  4
             Case 1:16-cr-10137-LTS Document 431 Filed 03/27/20 Page 5 of 7



                 the context, the presence of curative instructions and their likely
                 effect, and the strength of the prosecution's case. Id.

United States v. French, 904 F.3d 111, 124 (1st Cir. 2018), cert. denied sub nom. Russell v.

United States, 139 S. Ct. 949, 203 L.Ed.2d 137 (2019).

        Defendant Belanger’s “beef with the proceedings” included a “supposed problem” with

an analogy in the prosecutor’s closing between withdrawing from a conspiracy and getting off a

train. 890 F. 3d at 34-35. The “supposed problem” was that the prosecutor failed to use the

word “or” in describing telling co-conspirators “I'm out, I'm done” as an example of withdrawal

and the sentence “you go to the cops,” which “improperly advised the jury that for withdrawal to

apply, the law requires not just a confession to authorities but also notification to each of the

coconspirators.” Id. The Court of Appeals rejected Belanger’s contention that this was error:

                 But from where we sit as an appellate court with considerable
                 distance from the original proceedings, it is not abundantly clear at
                 all whether the lack of the word “or” represents some misstatement
                 of the law or whether, for example, the prosecutor was simply
                 taking a dramatic, disjunctive pause before laying out the
                 alternative means by which Belanger could withdraw.

Id. at 35.

        This Court is not an appellate court sitting on high, reviewing a denial of relief from an

ambiguous, dramatic comment. Having presided over this case for three years, this Court is best

suited to evaluate the evidence and the conduct of the prosecution. This Court’s view of the

significance of the improprieties it observed is a message that the United States Attorney’s office

should heed. This is especially so where this is just one in a string of recent cases in which

federal prosecutors in this district have engaged in improper tactics in order to achieve a “win.”5


5
 See Walter Pavlo, Federal Prosecutors' High Profile Loss in Massachusetts Seems To Be Trend of
Misconduct, Forbes (February 15, 2020), available at
https://www.forbes.com/sites/walterpavlo/2020/02/15/federal-prosecutors-high-profile-loss-in-
massachusetts-seems-to-be-trend-of-misconduct/#75d237884ac3.
                                                   5
         Case 1:16-cr-10137-LTS Document 431 Filed 03/27/20 Page 6 of 7



In United States v. DeCicco, 1:17-cr-10092-NMG (Document 386), defense counsel alleged

disturbing tactics and misconduct by the Government that parallel the conduct in this case,

including making repeated material misstatements to the Court, violating discovery obligations,

and bringing the case in order to pressure Mr. DeCicco into cooperating against a higher profile

target. In United States v. Sidoo, et al., 1:19-cr-10080 (Document 972), defense counsel recently

filed a motion to dismiss based on prosecutorial misconduct, in which the government is said to

have failed to investigate and timely disclose as exculpatory evidence proof that federal agents

coerced its star witness into fabricating evidence.

       Through luck of the clock, the government avoided a reckoning with its misbehavior in

DeCicco as the defense motion was found to be untimely filed. And it is yet to be determined

what will happen in Sidoo. The Government should not succeed in hitting the “delete button” on

its misconduct here. For the government to repair any reputational damage caused by the

Court’s findings of misconduct, it must learn from history, not erase it. The Court should not

change one word of its decision—not only because to do so would be unfair to the defendants

and irreconcilable with justice, and certainly not to assuage its well-deserved rebuke of the

Government—but for the simple and undeniable reason that the Court is right.

                                             CONCLUSION

       For all of the foregoing reasons, the Court should deny the Government’s motion to

vacate its findings of prosecutorial misconduct underlying the new trial order.

                                              Respectfully submitted,


                                              TIMOTHY SULLIVAN,
                                              By their attorneys,

                                              /s/ William J. Cintolo
                                              /s/ Thomas R. Kiley
                                                 6
         Case 1:16-cr-10137-LTS Document 431 Filed 03/27/20 Page 7 of 7



                                             /s/ Meredith G. Fierro
                                             _________________________________
                                             Thomas R. Kiley (BBO # 271460)
                                             William J. Cintolo (BBO # 084120)
                                             Meredith G. Fierro (BBO # 696295)
                                             CEK Boston, P.C.
                                             One International Place, Suite 1820
                                             Boston, MA 02110
                                             617.439.7775 (tel)
                                             617.330.8774 (fax)
                                             wcintolo@ceklaw.net
                                             tkiley@ceklaw.net
                                             mfierro@ceklaw.net

       Dated: March 27, 2020

                                    CERTIFICATE OF SERVICE

               I hereby certify that on this date, March 27, 2020, a copy of the foregoing

document has been served via electronic filing upon all registered parties.


                                             /s/ Meredith G. Fierro
                                             Meredith G. Fierro




                                                 7
